Citation Nr: 0620616	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cellulitis and 
phlebitis of the lower extremities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to March 
1983, with one month and 17 days of prior active duty 
service.  In addition, the veteran served periods of reserve 
duty in the Navy from May 1983 to May 1989, including periods 
of active duty for training (ACDUTRA).

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 


FINDING OF FACT

The veteran does not have current cellulitis and phlebitis of 
the lower extremities that is related to any event, disease, 
or injury during military service.


CONCLUSION OF LAW

Cellulitis and phlebitis of the lower extremities were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 1154, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Service Connection - Cellulitis and Phlebitis 
of Lower Extremities

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that she currently suffers from 
cellulitis and phlebitis of the lower extremities due to 
events incurred during active service.  Service medical 
records show that the veteran suffered from cellulitis of the 
right ankle in 1977.  Findings of left ankle edema with an 
assessment of phlebitis and an impression of tendonitis were 
listed in a May 1982 service treatment note.  However, the 
veteran's February 1983 service separation examination report 
did not detail any evidence of chronic vascular disabilities.  
Reserve service medical records show treatment for phlebitis 
in July 1986 and August 1987 as well as for cellulitis in 
September 1988.    

Competent medical evidence of record, including VA and 
private treatment records dated from 1982 to 2005, shows 
findings of pitting edema, reduced lower extremity pulses, 
lower extremity lesions, vasculitis associated with SLE 
(systemic lupus erythematosus), thrombophlebitis, recurrent 
lower extremity redness and swelling, anti-phospholipid 
antibody syndrome, cellulitis, phlebitis, and mild 
hypersensitivity vasculitis of the lower leg.  In a March 
1995 VA hospital discharge summary, the veteran indicated 
that she associates intermittent episodes of bilateral leg 
swelling with red discoloration on both lower extremities and 
erythema with the onset of her menses or prolonged periods of 
standing on her feet.  In addition, records from the Social 
Security Administration (SSA) indicate that the veteran was 
considered disabled by that agency since July 2000 and listed 
primary diagnoses of phlebitis and thromophlebitis with a 
secondary diagnosis of acute myocardial infarction.  

The Board recognizes that the veteran suffered from 
cellulitis and phlebitis of the lower extremities both during 
active service and after separation from service.  However, 
there are no competent medical opinions of record which 
relate the veteran's claimed vascular disabilities to her 
active service.  In an October 2005 VA examination report, 
the veteran complained of bilateral leg swelling that had an 
onset during boot camp in 1976.  The examiner listed 
diagnoses of inactive cellulitis and phlebitis of the lower 
extremities and indicated that he could not "resolve this 
issue without mere speculation".  Entitlement to service 
connection may not be granted based on resorting to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  Further, the Board notes that statements by 
the veteran contending that her current claimed vascular 
disabilities of cellulitis and phlebitis are the result of 
active service or incidents during service do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

In this case, competent medical evidence of record does not 
show that the veteran suffers from cellulitis and phlebitis 
of the lower extremities that are etiologically related to 
active service.  Consequently, entitlement to service 
connection for cellulitis and phlebitis of the lower 
extremities is not warranted.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A substantially complete application to reopen the veteran's 
service connection claim was received in January 2001.  
Thereafter, in an April 2001 rating decision, the RO denied 
the veteran's claim for service connection for cellulitis and 
phlebitis of the lower extremities.  Letters dated in 
February 2001 and January 2004 from VA as well as the March 
2006 supplemental statement of the case (SSOC) issued by the 
RO met the four notice requirements specified in Pelegrini.  

In this case, VA provided notice to the veteran both before 
and after the April 2001 rating action was promulgated.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed above.  
Further, after the notice was provided, the case was 
readjudicated in the March 2006 SSOC.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning this issue.  

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in the 
March 2006 SSOC.  She has been notified of all five elements 
of a service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Mayfield, supra.


As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, SSA records, 
and private treatment records have been obtained and 
associated with the file.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained or 
attempted to be obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided with a VA examination to 
evaluate her claimed vascular disabilities.    

A May 2006 statement from the veteran and a lay statement 
from the veteran's cousin dated in March 2004 were associated 
with the claims file after the issuance of the most recent 
SSOC in March 2006.  As the evidence is duplicative of lay 
and medical evidence contained in the claims folder prior to 
the issuance of the March 2006 SSOC, consideration of this 
evidence in the first instance by the Board is not 
prejudicial to the veteran.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claim 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate her claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


	ORDER

Service connection for cellulitis and phlebitis of the lower 
extremities is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


